DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/010083 (Hamama) in view of U.S. Patent Application Publication No. 2010/0106113 (Heinecke).
Regarding claim 1, Hamama teaches a marking method for marking a radiation therapy positioning note (abstract; [0005]), comprising in sequence: a preparing step of providing a radiation therapy positioning sticker (Figure 1, radiation treatment marker, 10), wherein the radiation therapy positioning sticker (10) includes a pattern layer (Figure 1, tape body, 12), and the radiation therapy positioning note (Figure 1, mark, 14) is formed on the outer surface of the pattern layer (12) ([00010]; [00012]); a transferring step of attaching the radiation therapy positioning sticker (10) onto a predetermined note position of a radiation therapy target object (Figures 2-3, aquaplast mask, 24) in a manner that an inner surface of the pattern layer (12) faces forward the predetermined note position and covers the predetermined note position (see Figures 2-3; [00011]; [00013]-[00014]). Hamama does not teach the radiation therapy positioning note includes a release layer disposed on an outer surface of the pattern layer, such that the method further includes a removing step of peeling off the release layer from the outer surface of the pattern layer to outwardly expose the radiation therapy positioning note, which is formed on the outer surface of the pattern layer covering the predetermined note position.
However, Heinecke teaches a method of adhering a material to an object or patient (abstract), comprising: a preparing step of providing a sticker (Figure 1A, dressing, 10), wherein the sticker (10) includes a pattern layer (Figure 1A, backing, 14) and a release layer (Figure 1A, carrier, 17) disposed on an outer surface of the pattern layer (14) ([0019]; [0035]-[0036]); a transferring step of attaching the sticker (10) onto a position of a target position of a patient ([0019]); and a removing step of peeling off the release layer (17) from the outer surface of the pattern layer (14) to outwardly expose the pattern layer (14) ([0019]; [0035]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sticker of Hamama to include a release layer on an outer surface of the pattern layer such that the method includes a removing step of peeling off the release layer from the outer surface of the pattern layer to outwardly expose the pattern layer once the sticker is placed on the target as taught by Heinecke, because providing such a release layer and peeling the release layer off of the pattern layer once attached to the patient ensures the pattern layer remains protected and retains its shape after its adhesive layer is exposed and while its being placed on the patient (Heinecke, [0032]).
Regarding claims 2 and 3, Hamama in view of Heinecke teaches all the limitations of claim 1. Hamama teaches prior to the transferring step, a pointing step of forming a temporary pointing note on the predetermined note position in a non-contact and non-destructive manner, and during the transferring step, the radiation therapy positioning sticker (10) 13being attached onto the predetermined note position according to the temporary pointing note; wherein in the pointing step, the temporary pointing note is a light pointing note which is formed by projecting a laser beam onto the predetermined note position ([0005]; [00013]).
Regarding claim 6, Hamama in view of Heinecke teaches all the limitations of claim 1. Hamama teaches the pattern layer (12) of the radiation therapy positioning sticker (10) is a thin-film polymer material layer ([00011]).
Regarding claim 7, Hamama in view of Heinecke teaches all the limitations of claim 1. The modified method of Hamama and Heinecke teaches an adhesive layer is provided respectively on the outer surface (Heinecke, Figure 1A, low adhesion coating, 12) and the inner surface (Hamama, Figure 18, adhesive posterior side, 18) of the pattern layer of the radiation therapy positioning sticker (Hamama, 10) ([0035]-[0036]).
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/010083 (Hamama) in view of U.S. Patent Application Publication No. 2010/0106113 (Heinecke) as applied to claim 1 above, and further in view of U.S. Patent No. 6,008,429 (Ritger).
Regarding claims 4 and 5, Hamama in view of Heinecke teaches all the limitations of claim 1. Hamama teaches in the transferring step, the radiation therapy positioning sticker (10) is attached onto the predetermined note position of the radiation therapy target object (24) via an adhesive layer (18) ([00011]; [00013]). Hamama does not specify whether the adhesive facilitates the transferring step in a press-transfer or a water-transfer printing manner.
However, Ritger teaches a method of adhering a material to a target object or a patient (abstract), comprising: a preparing step of providing a sticker (Figure 2, system, 10), wherein the sticker (10) includes a pattern layer (Figure 2, adhesive layer, 30) and a release layer (Figure 2, protective layer, 40) disposed on an outer surface of the pattern layer (30) (col. 3, lines 11-16 and lines 40-43; claim 13); and a transferring step of attaching the sticker (10) onto a position of a target position of a patient (claim 13); wherein in the transferring step, the sticker (10) is, in a press-transfer or water-transfer printing manner, attached onto the target object or patient (pressure or water activated adhesive used to adhere dressing to patient, col. 3, line 61-col. 4,line 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamama and Heinecke such that in the transferring step, the sticker is attached in a press-transfer or a water-transfer printing manner via a pressure or water activated adhesive as taught by Ritger, because Ritger teaches pressure and water activated adhesives are suitable alternatives for safely securing a sticker to a target object or a patient (col. 3, line 61-col. 4,line 5).
Regarding claim 8, Hamama in view of Heinecke teaches all the limitations of claim 1. Hamama in view of Heinecke does not teach a surface area of the pattern layer is smaller than that of the release layer.
However, Ritger teaches a method of adhering a material to a target object or a patient (abstract), comprising: a preparing step of providing a sticker (Figure 2, system, 10), wherein the sticker (10) includes a pattern layer (Figure 2, adhesive layer, 30) and a release layer (Figure 2, release layer, 20) disposed on an outer surface of the pattern layer (30) (col. 3, lines 11-27; col. 6, lines 5-17); and a transferring step of attaching the sticker (10) onto a position of a target position of a patient (col. 6, lines 5-17); wherein a surface area of the pattern layer (30) is smaller than that of the release layer (20) (Figure 2; col. 5, lines 28-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hamama and Heinecke such that the surface area of the pattern layer is smaller than that of the release layer in light of the teaching of Ritger, because Ritger teaches providing a release layer with a surface area larger than that of the pattern layer provides space for a practitioner to handle the sticker during the transferring step without contacting the pattern layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2007/0284543 (Rockseisen) teaches providing stickers to mark a location on the patient indicated by alignment lasers ([0005]).
U.S. Patent Application Publication No. 2011/0051892 (Shafer) teaches adhesive skin markers for radiotherapy alignment (abstract).
U.S. Patent No. 5,743,899 (Zinreich) teaches adhesive skin markers for radiotherapy alignment (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791